DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                          ISAAC GILMORE,
                             Appellant,

                                   v.

  DEPARTMENT OF BUSINESS AND PROFESSIONAL REGULATION,
                        Appellee.

                             No. 4D21-968

                         [November 24, 2021]

   Administrative appeal from the Department of Business         and
Professional Regulation; L.T. Case No. 2020-022885 CILB.

  Isaac Gilmore, Hollywood, pro se.

  Austin Kirtley, Assistant General Counsel, Unlicensed Activity,
Department of Business and Professional Regulation, Tallahassee, for
appellee.

PER CURIAM.

  Affirmed.

WARNER, GERBER and LEVINE, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.